Order entered November 29, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00960-CR

                    MARCOS EVANGELISTO ESCOBAR, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-00354-W

                                         ORDER
        The reporter’s record is currently due December 1, 2017. Before the Court is court

reporter Patricia Holt’s November 21, 2017 request for additional time to file the reporter’s

record. We GRANT the request and ORDER the reporter’s record due on or before January 2,

2018.

                                                    /s/   LANA MYERS
                                                          JUSTICE